DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       DANIEL PATERNOSTER,
                             Appellant,

                                     v.

           THE BANK OF NEW YORK, AS TRUSTEE, et al.,
                          Appellee.

                              No. 4D16-1564

                              [August 9, 2018]

   Appeal from the Circuit Court for Seventeenth Judicial Circuit,
Broward County; Barbara Anne McCarthy, Judge; L.T. Case No.
CACE07035468 (28).

    Kendrick Almaguer of The Ticktin Law Group, PLLC, Deerfield Beach,
for appellant.

   Michele L. Stocker of Greenberg Traurig, P.A., Fort Lauderdale and
Kimberly S. Mello of Greenberg Traurig, P.A., Tampa, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, LEVINE and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.